DETAILED CORRESPONDENCE
This Office action is in response to the application filed 9/10/2020, with claims 1-3 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/10/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JP2012-121534 in view of Watanabe et al, US 2019/0286127, hereinafter “Watanabe”.

As per claim 1.  JP2012-121534 teaches a collision avoidance assist control apparatus comprising: 
a brake device configured to generate brake force applied to a host vehicle in accordance with a brake pedal operation of a driver (see at least para. 28 teaches a brake device as such “By obtaining the amount of depression of the brake pedal periodically or at a time difference, it is possible to obtain the depressing speed (operation speed) of the brake pedal. The brake sensor 6 transmits the detection results to the integrated ECU 1.” Also related is para. 20); 
a surrounding area detection sensor configured to obtain information on an object that is present around said host vehicle (see at least para. 13 teaches front obstacle detecting means); and 
a control unit configured to: 
determine whether or not there is a probability of a collision between said host vehicle and an object based on said information obtained by said surrounding area detection sensor (see at least para. 77 which teaches this element); 
perform an automatic brake control to let said brake device generate said brake force applied to said host vehicle without requiring said brake pedal operation of said driver so as to avoid said collision, when it is determined that there is said probability (see at least para 21-24); and 
perform a steering override control to determine whether or not a steering operation index value indicative of steering operation of said driver satisfies a steering override condition, and to prohibit said automatic brake control from being performed when it is determined that said steering operation index value satisfies said steering override condition, wherein, 
said control unit is configured to: 
determine whether or not an acceleration operation index value indicative of acceleration pedal operation of said driver satisfies a mistaken pedal operation determining condition (see at least para. 54  along 48, 27 and 10—“when the predetermined reference accelerator operation speed is higher than the predetermined reference accelerator operation speed, the accelerator operation is determined to be the erroneous operation, and in other cases, the accelerator operation is determined to
be the collision avoidance operation.” with which teaches this element); 
determine that a mistaken pedal operation has occurred when it is determined that said acceleration operation index value satisfies said mistaken pedal operation determining condition, said mistaken pedal operation being an operation that said driver mistakenly operates an acceleration pedal despite that said driver intends to operate a brake pedal (see at least para. 54—“From the viewpoint of giving priority to automatic braking
by the vehicle, it may be determined that the accelerator operation by the driver is caused by an erroneous operation when either of the depression amount of the accelerator pedal and the depression speed of the accelerator pedal is larger than a threshold value. In this case, the threshold value Sa of the amount of depression of the accelerator pedal and the threshold value Va of the speed of the depression of
the accelerator pedal may be different between the case where the amount of depression of the accelerator pedal and the speed of depression of the accelerator
pedal are both larger than the threshold value and the case where the amount of
depression of the container is determined to be larger than the threshold value.”).
JP2012-121534 teaches giving the automatic braking operation priority in at least paragraph 54; however, the JP2012-121534 reference is silent on a strict requirement and/or mild requirement of the of the steering. Yet, JP2012-121534 teaches use a strict requirement as said steering override condition when it is determined that said mistaken pedal operation has occurred, and use a mild requirement as said steering override condition when it is not determined that said mistaken pedal operation has occurred, said strict requirement being harder to be satisfied by said steering operation index value than said mild requirement (see at least para. 56—“The steering reaction force setting unit 210M refers to reaction force profile information 210P of the memory unit 210N in the steering ECU 21 with a difference between a steering angle (override steering angle) detected by the steering wheel steering angle sensor 210C and a system steering angle (for example, a steering angle determined by the traveling control unit 160) acquired from the vehicle control system 2 as an index value of steering input, in the automated driving control state. The reaction force profile information 210P is configured as a reaction force table showing a correspondence relationship between a steering angle difference between the override steering angle and the system steering angle, and the steering reaction force, for example.” taken together with para. 57—“At this time, as the level of the automated driving control state is higher, the reaction force is made larger. In this way, if the level of the automated driving control state is high, override can be made difficult, and if the level of the automated driving control state is low, override can be made easy, in response to the level of the automated driving control state” reads on this limitation. Here strict requirement is being interpret as being larger requirement than a mild requirement.).
	Thus, the combination of JP2012-121534 in view of Watanabe is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of JP2012-121534 in view of Watanabe because such combination will provide a technique for “provides a vehicle control device that carries out driving support or automated driving of a self-vehicle, including a steering controller that performs steering control on a manual operation by a driver or an automated operation by the vehicle control device” ([0002], Watanabe).

Reason for Allowable Subject Matter
	Claim 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 limitations of: control unit is configured to: use a first steering override determining condition as said steering override condition when said automatic brake control has not been started yet, in a state where it is not determined that said mistaken pedal operation has occurred, so as to perform said steering override control; use a second steering override determining condition as said steering override condition when said automatic brake control has already started, in said state where it is not determined that said mistaken pedal operation has occurred, so as to perform said steering override control; be unable to perform said steering override control when said automatic brake control has not been started yet, in a state where it is determined that said mistaken pedal operation has occurred; and use said second steering override determining condition as said steering override condition when said automatic brake control has already been started, in said state where it is determined that said mistaken pedal operation has occurred, so as to perform said steering override control are not taught or fairly suggested in the prior art of record.
	Dependent claim 3 is directly depended on 2 and is considered allowable subjected matter in view of their dependence.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D.T/Examiner, Art Unit 3661                                                                                                                                                                                                        /SZE-HON KONG/Primary Examiner, Art Unit 3661